Case 1:19-cv-22303-KMW Document 59 Entered on FLSD Docket 02/03/2021 Page 1 of 23




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                     Case No.: 19-cv-22303-KMW

   FLORIDA CARRY, INC., a
   Florida not for profit corporation, et al.,

           Plaintiffs,
   vs.

   CITY OF MIAMI BEACH, et al.,

         Defendants.
   _________________________________/

               DEFENDANT OFFICERS’ MOTION FOR SUMMARY JUDGMENT

           Defendant Officers, MICHAEL GARCIA (“Officer M. Garcia”), KENNETH BOLDUC

   (“Sergeant Bolduc”), GUSTAVO VILLAMIL (“Officer Villamil”), BRIAN RIVERA (“Officer

   Rivera”), EDUARDO GARCIA (“Lt. E. Garcia”), JESSICA SALABARRIA (“Sergeant

   Salabarria”), NAHAMI BICELIS (“Officer Bicelis”), ROBERT MITCHELL (“Officer Mitchell”),

   LAVANIEL HICKS (“Officer Hicks”), and ELIZABETH VIDAL (“Officer El. Vidal”)

   (collectively, the “Defendant Officers”), by and through their undersigned counsel, and pursuant

   to Fed. R. Civ. P. 56, hereby move for summary judgment on all claims asserted against them by

   the Plaintiffs in this matter. In support thereof, Defendant Officers state as follows: 1

                                             INTRODUCTION

           On Sunday, June 24, 2018, Plaintiffs, a group of openly armed and unidentified men,
   converged on the South Pointe Park Pier, which is surrounded by security-sensitive locations such
   as the crowded South Pointe public beach which hosts thousands of men women and children each
   day on one side, and the high-security Government Cut inlet, which is the sole route of ingress and

   1
    Concurrent with this filing, Defendant Officers and co-Defendant, City of Miami Beach, have filed a
   Statement of Undisputed Facts in Support of their Motions for Summary Judgment (“Statement of Facts”).
   References to the Statement of Facts and corresponding paragraph(s) shall be identified herein by “ST ¶
   __.” Defendant Officers hereby incorporate by reference the Statement of Facts as if fully set forth herein.

                                                        1
Case 1:19-cv-22303-KMW Document 59 Entered on FLSD Docket 02/03/2021 Page 2 of 23




   egress for vessels entering and exiting the Port of Miami, including cruise ships with thousands of
   people and for U.S. Coast Guard ships carrying out their military missions. [ST ¶¶ 12-14].
           It is important to note that Florida Carry’s policy and practice is to notify municipalities in
   advance of holding an open carry event so that the local police department will be aware of what
   is occurring in the likely case that police receive calls from concerned citizens regarding a “man-
   with-a-gun.” Similarly, it is vital to note is that in this instance, due to Plaintiff Philpot sending an
   unopenable email, neither the Defendant City, its Police Department, nor the Defendant Officers
   had any prior warning or notice that Plaintiffs were coming to the South Pointe Park Pier to conduct
   an “open carry” demonstration on June 24, 2018. [ST ¶¶ 8, 48, FN 25]. Accordingly, when officers
   received a radio dispatch call that that group of visibly armed men with guns pacing on the South
   Pointe Park Pier, they responded on high alert, with the utmost caution, and without any reason to
   believe that the Plaintiffs qualified for any affirmative defenses that would permit the men to
   openly carry firearms despite the fact that openly carrying a firearm in public is generally a
   criminal offense under Florida law. [ST ¶¶ 19-21].
           The twelve Defendant Officers in this case were involved in the incident in widely varying
   degrees. 2 Officer Villamil, Officer M. Garcia, Officer Rivera, and Sergeant Bolduc were the first
   to arrive at the Pier and encounter the visibly armed Plaintiffs, and therefore Officers Garcia,
   Rivera, and Villamil were the only officers to point their weapons at Plaintiffs or to place handcuffs
   on any of the Plaintiffs. [ST ¶¶ 26-32]. Officer Hicks arrived shortly after the first four officers,
   and the remaining Defendant Officers who responded to the scene arrived in staggered fashion
   thereafter, with some even anticipating the potential of an active shooter situation based upon the
   dispatch call. See, e.g., [ST ¶ 36, 40]. Some who arrived stayed on the scene to provide security
   and support for the officers conducting the investigation, while others quickly left upon
   establishing that the scene and the situation were under control. [ST ¶ 40].
           Ultimately, the six Plaintiffs were disarmed and detained by officers, and some handcuffed,
   while officers conducted an investigation involving several categories of records checks for each
   of the Plaintiffs, including persons checks for criminal records or placement on watch lists,
   firearms legality, concealed weapons permits, and fishing licenses. [ST ¶ 51]. Upon completing
   their investigation, which lasted just shy of one hour and twenty minutes, officers determined that


   2
    Plaintiff never achieved service on Defendants Cano and Er. Vidal in this action, and thus this Motion
   does not address said Defendants.

                                                       2
Case 1:19-cv-22303-KMW Document 59 Entered on FLSD Docket 02/03/2021 Page 3 of 23




   no Plaintiff would be arrested, concluded the detention and returned all of Plaintiffs’ property to
   the Plaintiffs, including their firearms. [ST ¶¶ 54-55, 59]. Throughout the encounter, all involved
   Miami Beach Police Officers were polite and respectful to the Plaintiffs and acted reasonably and
   in good faith. [ST ¶ 53]. There is no evidence in the record to indicate otherwise. Nevertheless,
   Plaintiffs filed this action in connection with the encounter, asserting various claims against the
   Defendant Officers pursuant to 42 U.S.C. § 1983, 42 U.S.C. § 1985, and Florida law.
          Based upon the undisputed facts in this case, Defendant Officers are entitled to qualified
   immunity as to Plaintiff’s federal claims because they did not violate clearly established statutory
   or constitutional rights of which a reasonable person would have known. As to Plaintiff’s state law
   tort claims, Defendant Officers are entitled to individual immunity pursuant to Fla. Stat. §
   768.28(9)(a), as there is absolutely no evidence in this case that any of the Defendant Officers
   acted in bad faith, with malicious purpose, and in wanton and willful disregard of human rights,
   safety, or property. Defendant Officers respectfully assert that they are entitled to summary
   judgment even in the absence of such immunity because the record evidence and undisputed facts
   in this case demonstrate that there are no genuine issues of material fact which require a trial.
          Accordingly, and for the reasons more fully set forth herein, each of the Defendant Officers
   respectfully requests that this Honorable Court enter summary judgment in their favor as to all
   claims asserted against them by Plaintiffs in this matter.
                                      STANDARD OF REVIEW

          Pursuant to Fed. R. Civ. P. 56(a), a party is entitled to summary judgment when it can show
   that there is no genuine issue as to any material fact, and the moving party is entitled to judgment
   as a matter of law. Beal v. Paramount Pictures Corp., 20 F.3d 454, 458 (11th Cir. 1994). Although
   the moving party has the burden of establishing that there is no genuine issue of material fact, so
   long as the non-moving party has had ample opportunity to conduct discovery, the non-moving
   party must come forward with affirmative evidence to support his or her claim. See Celotex v.
   Catrett, 477 U.S. 317, 326 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257 (1986). “A
   mere ‘scintilla’ of evidence supporting the opposing party’s position will not suffice; there must
   be enough of a showing that the jury could reasonably find for that party.” Walker v. Darby, 911
   F. 2d 1573, 1577 (11th Cir. 1990).
          When a party moving for summary judgment points out an absence of evidence on a
   dispositive issue for which the non-moving party bears the burden of proof at trial, the non-moving

                                                     3
Case 1:19-cv-22303-KMW Document 59 Entered on FLSD Docket 02/03/2021 Page 4 of 23




   party must “go beyond the pleadings, and by its own affidavits, or by the depositions, answers to
   interrogatories, and admissions on file, designate specific facts showing that there is a genuine
   issue for trial.” Celotex Corp., 477 U.S. at 324-25. By identifying an absence of record evidence
   on an issue, the burden shifts to plaintiffs to designate specific facts showing that a genuine issue
   of material fact exists to preclude summary judgment. Id. Thereafter, summary judgment is
   mandated against the non-moving party who fails to make a showing sufficient to establish a
   genuine issue of fact for trial. Id. The party opposing a motion for summary judgment must rely
   on more than conclusory statements or allegations unsupported by facts. Evers v. General Motors
   Corp., 770 F.2d 984, 986 (11th Cir. 1985). The court must consider all inferences drawn from the
   underlying facts in a light most favorable to the party opposing the motion, however, the court is
   not required to accept all of the non-movant’s factual characterizations and legal arguments. Beal,
   20 F.3d at 458.
                                     MEMORANDUM OF LAW

   I.     DEFENDANT OFFICERS ARE ENTITLED TO QUALIFIED IMMUNITY AND
          SUMMARY JUDGMENT ON PLAINTIFFS’ FEDERAL CLAIMS ASSERTED
          AGAINST THEM IN COUNTS IV, V, VI, VII, AND IX

          As an initial matter, the Defendant Officers assert that they are entitled to qualified
   immunity as to Plaintiff’s federal claims asserted against Defendant Officers in their individual
   capacities. An official sued in his individual capacity “is entitled to qualified immunity for his
   discretionary actions unless he violated ‘clearly established statutory or constitutional rights of
   which a reasonable person would have known.’” Black v. Wigington, 811 F.3d 1259, 1266 (11th
   Cir. 2016) (quoting Case v. Eslinger, 555 F.3d 1317, 1325 (11th Cir. 2009)). Qualified immunity
   allows government employees to exercise their official duties without fear of facing personal
   liability. Alcocer v. Mills, 906 F.3d 944, 951 (11th Cir. 2018). The doctrine protects all but the
   plainly incompetent or those who knowingly violate a plaintiff’s constitutional rights. Id. In other
   words, “[q]ualified immunity shields an officer from suit when [he] makes a decision that, even if
   constitutionally deficient, reasonably misapprehends the law governing the circumstances [he]
   confronted.” Taylor v. Riojas, 141 S. Ct. 52, 53, 208 L. Ed. 2d 164 (2020) (quoting Brosseau v.
   Haugen, 543 U.S. 194, 198, 125 S. Ct. 596, 160 L. Ed. 2d 583 (2004)). Because qualified immunity
   is an affirmative defense, public actors “must prove that they were acting within the scope of their
   discretionary authority when the allegedly wrongful act occurred.” Id. When acting within the

                                                    4
Case 1:19-cv-22303-KMW Document 59 Entered on FLSD Docket 02/03/2021 Page 5 of 23




   scope of their discretionary authority, a public actor is entitled to qualified immunity where the
   allegedly wrongful act “did not violate clearly established law.” Pearson v. Callahan, 555 U.S.
   223, 243, 129 S. Ct. 808, 172 L. Ed. 2d 565 (2009).
          Once a defendant establishes that he or she was acting within the scope of his or her
   discretionary authority, the burden shifts to the plaintiff, who must point to facts that, accepted as
   true, demonstrate that defendants violated a constitutional right that was "clearly established" at
   the time of the alleged violation. Id. “Because § 1983 'requires proof of an affirmative causal
   connection between the official’s acts or omissions and the alleged constitutional deprivation,'
   each defendant is entitled to an independent qualified-immunity analysis as it relates to his or her
   actions and omissions." Alcocer, 906 F.3d at 951 (quoting Zatler v. Wainwright, 802 F.2d 397,
   401 (11th Cir. 1986) (per curiam)).
          Here, Defendant Officers were responding to a police dispatch call regarding a group of
   visibly armed men on a crowded, public pier, and thereafter investigating whether Plaintiffs
   qualified for any affirmative defense that would permit them possess openly carried firearms in
   public, which is generally a crime under Florida law. See Fla. Stat. § 790.053. Accordingly, the
   Defendant Officers submit that they were acting within their discretionary authority at all times
   material hereto.
      A. Defendant Officers Had Reasonable Suspicion to Conduct An Investigatory
         Detention of Plaintiffs.

      A police officer may conduct a brief investigatory detention of an individual "if the officer has
   a reasonable suspicion supported by articulable facts that criminal activity 'may be afoot,' even if
   the officer lacks probable cause." United States v. Sokolow, 490 U.S. 1, 7, 109 S. Ct. 1581, 104 L.
   Ed. 2d 1 (1989) (citing Terry v. Ohio, 392 U.S. 1, 30, 88 S. Ct. 1868, 1881 (1968)). The question
   is whether "the facts available to the officer at the moment of the seizure or search “warrant a man
   of reasonable caution in the belief that the action taken was appropriate.’” United States v.
   Blackman, 66 F.3d 1572, 1576-77 (11th Cir. 1995) (quoting Terry, 392 U.S. at 22). An officer may
   detain a person for investigation, even if unrelated to the stop's initial purpose where, under the
   totality of the circumstances, the officer has objectively reasonable and articulable suspicion that
   illegal activity has occurred or is occurring. United States v. Arvizu, 534 U.S. 266, 273, 122 S. Ct.
   744, 151 L. Ed. 2d 740 (2002). The reasonable suspicion standard applies to "any curtailment of a
   person's liberty by the police." Jackson v. Sauls, 206 F.3d 1156, 1166 n.12 (11th Cir. 2000).

                                                     5
Case 1:19-cv-22303-KMW Document 59 Entered on FLSD Docket 02/03/2021 Page 6 of 23




      The reasonable suspicion of criminal activity "may be formed by observing exclusively legal
   activity, even if such activity is seemingly innocuous to the ordinary citizen." Lester, 477 F. App'x
   at 698 (quoting United States v. Lindsey, 482 F.3d 1285, 1290 (11th Cir. 2007)). However, "[t]he
   'reasonable suspicion' must be more than 'an inchoate and unparticularized suspicion or hunch.'"
   United States v. Powell, 222 F.3d 913, 917 (11th Cir. 2000) (quoting Terry, 392 U.S. at 27). Courts
   must examine "the totality of the circumstances" to determine whether the police had "a
   particularized and objective basis for suspecting legal wrongdoing." Arvizu, 534 U.S. at 273.
      In the qualified immunity context, an officer is entitled to qualified immunity if he has arguable
   reasonable suspicion for the seizure. "When an officer asserts qualified immunity, the issue is not
   whether reasonable suspicion existed in fact, but whether the officer had arguable reasonable
   suspicion to support an investigatory stop." Jackson, 206 F.3d at 1166 (citations and internal
   quotation marks omitted). Thus, an officer "who reasonably but mistakenly concludes that
   reasonable suspicion is present is still entitled to qualified immunity." Id. at 1165-66. Whether
   arguable reasonable suspicion existed depends on whether "the totality of the circumstances
   create[d], at least, some minimal level of objective justification for the belief that [plaintiff]
   engaged in unlawful conduct." Blackman, 66 F.3d at 1576.
      Further, an officer can handcuff a person when the officer reasonably believes that the person
   presents a potential threat to safety. Gray, 458 F.3d at 1305-06. See also United States v. Gil, 204
   F.3d 1347, 1351 (11th Cir. 2000), 204 F.3d at 1351; United States v. Hastamorir, 881 F.2d 1551,
   1557 (11th Cir. 1989)); Blackman, 66 F.3d at 1576-77; United States v. Lester, 477 F. App'x 697,
   700 (11th Cir. 2012). An officer's action in handcuffing an individual, however, does not
   automatically convert a Terry detention into an arrest. Acosta, 363 F.3d at 1147-48.
          Here, there existed ample such arguable suspicion to justify the decision to detain Plaintiffs
   and to handcuff the armed Plaintiffs while an investigation was conducted. Florida Carry’s failure
   to provide any advance notice to the municipality in contravention to its normal practice, combined
   with the number of armed men on the Pier, the fact that all were carrying one or more weapons,
   including at least four who were brazenly carrying visible firearms and at least two who had
   multiple weapons, wholly justifies officers’ decision to handcuff at minimum those Plaintiffs who
   were visibly armed, while an investigation was conducted. In addition, it is fair to conclude that
   the Officers’ concerns were largely validated when Plaintiffs’ group leader, Michael Taylor, stated



                                                    6
Case 1:19-cv-22303-KMW Document 59 Entered on FLSD Docket 02/03/2021 Page 7 of 23




   to Officer Villamil that his firearm was “locked and loaded” and jeered the officers that the
   Plaintiffs’ firearms were “bigger and powerful than yours.” [ST ¶¶ 30, 52].

       B. Defendant Officers Had Probable Cause to Detain and Even Arrest Plaintiffs for the
          Crime of Openly Carrying a Firearm.

           As set forth more fully by Defendant City in its Motion for Summary Judgment, Florida is
   not an open carry state. Openly carrying a firearm in Florida is generally prohibited by law. See
   Fla. Stat. §790.053(1) (“Except as otherwise provided by law …, it is unlawful for any person to
   openly carry on or about his or her person any firearm.”). A separate statute, Fla. Stat. §790.25(3),
   provides a list of several affirmative defenses to the crime of openly carrying a firearm. Norman
   v. State, 215 So. 3d 18, 25 (Fla. 2017) (the exceptions found in §790.25(3) to §790.053(1)’s general
   prohibition on openly carrying a firearm are affirmative defenses to the crime, to be plead and
   proven at trial by a criminal defendant charged with openly carrying a firearm).
           The previously cited statutes and caselaw establish beyond dispute that the moment that
   the park ranger, who acts as a civilian security guard in City parks and is a reliable witness, reported
   men openly carrying firearms on the Pier, probable cause existed for the Officer Defendants to
   arrest the Plaintiffs for the crime of openly carrying a firearm. Norman, 215 So. 3d at 25; Gomez
   v. Lozano, 839 F. Supp. 2d 1309, at 1315-17 (S.D. Fla. 2012). Certainly, upon personal observation
   of Plaintiffs openly carrying firearms by the approaching Defendants Officers, probable cause to
   arrest the armed Plaintiffs was established beyond question. GeorgiaCarry.Org, Inc., 2009 U.S.
   Dist. LEXIS 117989, at *15.
           The fact that Plaintiffs may falsely allege that they were actually fishing when approached
   by Officers does not change this analysis at all. Probable cause to arrest exists in Florida as soon
   as a criminal subject is observed openly carrying a firearm. Norman, 215 So. 3d at 25. The defense
   that Plaintiffs were putatively fishing is an affirmative defense that Plaintiffs would have been
   obliged to plead and prove at trial if they had been arrested. Id. That affirmative defense would
   have required each Plaintiff to prove that he was indeed fishing or traveling to (or from) a fishing
   expedition, and that he that he was not a person who had been adjudged mentally incompetent,
   that he was not addicted to narcotics or similar drugs, that he was not a habitual or chronic
   alcoholic, and that he was not a vagrant or other undesirable person. Fla Stat. §790.25(2-3).
           And while Plaintiffs may incorrectly argue that the presence of unattended fishing poles
   nearby should have made it obvious that each of the Plaintiffs was indeed fishing, it is entirely

                                                      7
Case 1:19-cv-22303-KMW Document 59 Entered on FLSD Docket 02/03/2021 Page 8 of 23




   undisputed that Defendant Officers had no information whatsoever to inform them whether each
   Defendant was a person who had not been adjudged mentally incompetent, that he was not addicted
   to narcotics or similar drugs, that he was not a habitual or chronic alcoholic, and that he was not a
   vagrant or other undesirable person. Id.
          Plaintiffs may incorrectly argue that the Officers were required to have some evidence to
   suggest that one or more of these disqualifiers existed before stopping, disarming, and
   investigating the Plaintiffs, but that argument ignores the plain text of the statute. Fla. Stat.
   §790.25(2) does not list the potential disqualifiers as elements of the crime of openly carrying a
   firearm, it lists them as elements required in order to establish the affirmative defense of fishing,
   which burden Plaintiffs at all time were required to meet with proof. Norman, 215 So. 3d at 25
   (Fla. Stat. Stat. §790.25(2-3) (exceptions to §790.053(1)’s general prohibition on openly carrying
   a firearm are affirmative defenses to the crime, to be plead and proven at trial by a criminal
   defendant charged with openly carrying a firearm).
          The existence of a possible affirmative defense is, therefore, also entirely irrelevant to the
   analysis as to whether the Defendant Officers possessed the lesser justification to stop, disarm, and
   briefly detain the Plaintiffs upon report or observation that they were openly carrying firearms.
   Indeed, Officers could have lawfully arrested Plaintiffs, made them stand trial for the crime of
   openly carrying firearms, and allowed Plaintiffs to attempt to prove at trial that they could meet
   their burden of proof to establish that they met the elements of the fishing affirmative defense.
   Norman, 215 So. 3d at 25; GeorgiaCarry.Org, Inc., 2009 U.S. Dist. LEXIS 117989, at *15.
   Defendant Officers’ decision to use their discretion to only briefly detain the disarmed Plaintiffs,
   while Officers assessed the potentially deadly situation that they faced, is therefore entirely
   unassailable as a matter of law.
          Accordingly, because the Defendant Officers’ detention of the Plaintiffs was lawful, and
   because all of Plaintiffs’ claims are premised on the alleged illegality of the initial detention,
   nothing about the Defendant Officers’ actions with respect to Plaintiffs violated clearly established
   statutory or constitutional rights of which a reasonable person would have known. Moreover, even
   if, arguendo, one deems the detention to have been a “close call” in its legality, it would still fall
   squarely in the realm of qualified immunity as the law is not clearly established and the is no
   evidence whatsoever that the Defendant Officers knowingly violated Plaintiffs’ constitutional
   rights or acted in any manner other than that of reasonable officers, thus entitling the Defendant

                                                     8
Case 1:19-cv-22303-KMW Document 59 Entered on FLSD Docket 02/03/2021 Page 9 of 23




   Officers to qualified immunity on Plaintiffs’ federal claims.
       C. Defendant Officers Garcia, Bolduc, Villamil, Rivera, Hicks, and Mitchell Are Entitled
          To Qualified Immunity and Summary Judgment As To The 42 U.S.C. § 1983 Claim
          Asserted By Plaintiffs Devine, Weiss, Gutierrez, And Philpot In Count IV.

       In Count IV of Plaintiffs’ Complaint, Plaintiffs Devine, Weiss, Gutierrez, and Philpot allege
   that Officers Garcia, Villamil and Rivera violated their rights pursuant to 42 U.S.C. § 1983, in
   relevant part, by committing an assault that included pointing loaded firearms at them. Said
   Plaintiffs further allege that Sergeant Bolduc instructed and directed the assault and provided cover
   for same. Plaintiffs Weiss, Gutierrez, and Philpot allege that Officer Garcia violated their rights
   by committing a battery against them while handcuffing them, and by disarming them and thus
   depriving them of their property and right to bear arms under the Second Amendment. Finally,
   Plaintiffs Weiss and Philpot allege that Officer Garcia violated their rights by searching them,
   while Plaintiff Devine alleges that Officer Mitchell Violated his rights by searching him, and
   Plaintiff Gutierrez alleges that Officer Hicks violated his rights by searching him. [D.E. 1-2, ¶¶
   181-206].
       For the reasons set forth above, most namely the valid legal bases for the Plaintiffs’ detention
   all that flowed from same, Defendant Officers Garcia, Bolduc, Villamil, Rivera, Hicks, and
   Mitchell assert that they are entitled to qualified immunity as to Plaintiff’s claims in Count IV.
   Nevertheless, Defendant Officers believe it is necessary to clarify some additional points of fact
   in Plaintiffs’ allegations.
       First, although Plaintiffs’ allege that Officer Garcia committed a battery on Plaintiff Weiss
   while handcuffing him, the evidence and undisputed facts establish that Officer Garcia handcuffed
   only Plaintiffs Gutierrez and Philpot. [ST ¶ 31]. In fact, Plaintiff Weiss was never handcuffed at
   any point during the subject incident. [ST ¶ 45]. Moreover, As can be clearly seen in the video
   captured by Officer Garcia’s Body Worn Camera, Officer Garcia used no undue force whatsoever
   when handcuffing Plaintiffs Gutierrez and Philpot and did not commit any battery against either
   of them. [Ex. Q].
       Additionally, Officer Mitchell did not search Plaintiff Devine, this Devine’s claim that Officer
   Mitchell battered him in searching him is meritless. To be sure, Devine has never made any
   mention of Officer Mitchell in this case despite providing sworn deposition testimony and written
   discovery responses in which he detailed the subject incident and was asked to state all facts giving


                                                    9
Case 1:19-cv-22303-KMW Document 59 Entered on FLSD Docket 02/03/2021 Page 10 of 23




   rise to his claims. In fact, Plaintiff Devine was thoroughly deposed regarding every fact on the date
   of the subject incident, and further responded to written interrogatories in this case which asked
   him to “Describe in detail all events which you allege took place on or about June 24, 2018, that
   form the basis for your allegations in your Complaint.” [Ex. L, at 7-8]. Although Devine provides
   a thorough recount of what he alleges took place during Plaintiffs’ encounter with Miami Beach
   police officers on the date in question, and specifically names various officers and what he asserts
   they did, at no point in either his deposition or his verified responses to discovery has Plaintiff
   Devine ever made any mention of Officer Mitchell or even any reference to the Complaint
   allegations against Officer Mitchell that would suggest there is any genuine issue of fact as to such
   claims. Id. at 7-11.
         Plaintiff Gutierrez’s allegation that Officer Hicks violated his rights by searching him is
   similarly meritless. As can be observed on video captured by Officer Hicks’ Body Worn Camera,
   Plaintiff Gutierrez specifically asked Officer Hicks to remove a loaded Smith & Wesson .38 caliber
   firearm that was concealed in his pants pocket because he was handcuffed, and officers had
   overlooked it. [ST ¶ 37]. Officer Hicks agreed to do so, and gently removed the weapon with
   Gutierrez’s invitation and consent. While Officer Hicks did return and ask Plaintiff Gutierrez if he
   could pat him down to make sure he did not have any additional weapons on his person, the video
   reflects that the brief frisk was neither harmful nor offensive and was certainly justified by law.
   Id.
         Finally, as to Plaintiffs’ claims that the Defendant Officers had no reasonable articulable
   suspicion on which to detain them, an exchange between officers and Plaintiffs Philpot and Jenkins
   that was captured on Officer Garcia’s Body Worn Camera near the end of the detention indicates
   that Plaintiffs did have a better understanding of the bases for their detention on the date of the
   incident:
         Jenkins:     “But the benefit to all this going on today, not only did the public get an
                      education but you guys got an education…that’s the whole point of us doing
                      this, is to educate the public, you guys, everything. Somebody has to do
                      it…”
         Philpot:     “And also the call they got was that there was a bunch of guys pacing the
                      park with firearms…so we didn’t know that.”
         Officer:     “You guys are trying to make a statement…I totally understand that. We
                      gotta take our safety into account first…You have a lot of crazy people out
                      there, shooting cops, shooting people. When we have something like that



                                                    10
Case 1:19-cv-22303-KMW Document 59 Entered on FLSD Docket 02/03/2021 Page 11 of 23




                     come up, we have to take every precaution. Once we verify everybody’s
                     good, that’s a different story…”
      Officer:       “I have no idea who you are or what you’re trying to do…You guys say
                     we’re good, we’re law-abiding citizens, I believe it. But until we prove it
                     otherwise, we’re going to take every precaution necessary.”

   [Ex. CC, 47:20-49:25].

      Accordingly, for these reasons as well as those set forth elsewhere herein, Defendant Officers

   Garcia, Bolduc, Villamil, Rivera, Hicks, and Mitchell respectfully seek summary judgment in their

   favor as to Count V of Plaintiffs’ Amended Complaint.

      D. Defendant Officer Villamil Is Entitled To Summary Judgment As To The § 1983
         Claim Asserted By Plaintiff Taylor In Count V.
      Count V of Plaintiffs’ Amended Complaint asserts a claim by Plaintiff Taylor against Officer
   Villamil, pursuant to 42 U.S.C. § 1983. Specifically, Taylor alleges that Villamil detained,
   handcuffed, and seized property from Taylor including Taylor’s firearm, without any legal basis
   or justification. Taylor further alleges that Villamil used excessive force in detaining Taylor,
   causing Taylor to suffer physical injury.
      An officer is entitled to qualified immunity from an excessive force claim unless every
   reasonable officer in his position would have concluded that his use of force was unlawful. Jones
   v. City of Dothan, 121 F.3d 1456, 1460 (11th Cir. 1997). Further, to be entitled to qualified
   immunity, "an officer need only have arguable probable cause" to employ force. St. George v.
   Pinellas County, 285 F.3d 1334, 1337 (11th Cir. 2002). Courts "do not sit in judgment to determine
   whether an officer made the best or a good or even a bad decision in the manner of carrying out
   an arrest. The Court's task is only to determine whether an officer's conduct falls within the outside
   borders of what is reasonable in the constitutional sense . . . In the constitutional context,
   reasonableness-on a given set of facts-is 'a pure question of law.'" Buckley v. Haddock, 292 F.
   App'x. 791, 794 (11th Cir. 2008).
      In determining if the use of force was reasonable, a court must examine (1) the need for the
   application of force, (2) the relationship between the need and amount of force use, and (3) the
   extent of the injury inflicted. Hadley v. Gutierrez, 526 F.3d 1324, 1329 (11th Cir. 2008) (citing
   Slicker v. Jackson, 215 F.3d 1225, 1233 (11th Cir. 2000)). The nature and degree of force needed
   is measured by such factors as "the severity of the crime at issue, whether the suspect poses an

                                                    11
Case 1:19-cv-22303-KMW Document 59 Entered on FLSD Docket 02/03/2021 Page 12 of 23




   immediate threat to the safety of the officers or others, and whether he is actively resisting arrest
   or attempting to evade arrest by flight." Graham, 490 U.S. at 396.
      An officer can handcuff a person when the officer reasonably believes that the person presents
   a potential threat to safety. Gray, 458 F.3d at 1305-06. Based on all the record evidence, including
   Plaintiff Taylor’s own comments detailed above, and own video which shows the entirety of
   Taylor’s handcuffing by Officer Villamil, it is clear that Officer Villamil did not use any undue
   force whatsoever, let alone excessive force, in detaining or handcuffing Plaintiff Taylor. See, [Ex.
   C]. To the contrary, Officer Villamil and all other officers who interacted with Taylor acted with
   the utmost professionalism towards Taylor and all other Plaintiffs throughout the incident,
   especially in light of the circumstances.
      Viewing the undisputed facts, Officer Villamil asserts it can reasonably be asserted that no
   reasonable officer in his position would conclude that the force – or lack thereof – used in detaining
   Plaintiff Taylor was excessive or otherwise unlawful. Accordingly, Officer Villamil asserts that
   he is entitled to qualified immunity and respectfully requests that this Court grant summary
   judgment in his favor as to Count V.
      E. DEFENDANT OFFICER RIVERA IS ENTITLED TO SUMMARY JUDGMENT
         AS TO THE § 1983 CLAIM ASSERTED BY PLAINTIFF JENKINS IN COUNT VI.
      Count VI of Plaintiffs’ Amended Complaint asserts a claim by Plaintiff Jenkins against Officer
   Rivera, pursuant to 42 U.S.C. § 1983. Specifically, Jenkins alleges that Rivera detained,
   handcuffed, and seized property from Jenkins including Jenkins’ firearm, without any legal basis
   or justification. Jenkins further alleges that Rivera used excessive force in detaining Jenkins,
   causing Jenkins to suffer physical injury.
      On the basis of the same legal grounds set forth above with respect to Plaintiff Taylor’s claim
   against Officer Villamil, Officer Rivera is entitled to summary judgment as to Count VI. Based on
   all of the record evidence, including several videos which depict the entirety of the events on the
   Pier, it is clear that Officer Rivera did not use excessive or even any undue force in detaining or
   handcuffing Plaintiff Jenkins. See, [Ex. C]; [Ex. Q]; [Ex. X]. To the contrary, Officer Rivera and
   all other officers who interacted with Jenkins acted with the utmost professionalism towards
   Jenkins and all other Plaintiffs throughout the incident, especially in light of the circumstances.
      Viewing the undisputed facts, Officer Rivera asserts it can reasonably be asserted that no
   reasonable officer in his position would conclude that the force – or lack thereof – used in detaining


                                                    12
Case 1:19-cv-22303-KMW Document 59 Entered on FLSD Docket 02/03/2021 Page 13 of 23




   Plaintiff Jenkins was unlawful. Accordingly, Officer Rivera asserts that he is entitled to qualified
   immunity and respectfully requests that this Court grant summary judgment in his favor as to
   Count VI.

      F. DEFENDANT OFFICERS ARE ENTITLED TO SUMMARY JUDGMENT AS TO
         THE 42 U.S.C. § 1983 CLAIM ASSERTED BY PLAINTIFFS IN COUNT VII.

      In Count VII of Plaintiff’s Amended Complaint, all Plaintiffs assert claims against all of the
   Defendant Officers pursuant to 42 U.S.C. § 1983, based in relevant part on allegations that all of
   the Defendant Officers “participated in” the unlawful detentions, searches, and seizures of
   Plaintiffs’ property and persons, that Defendant Officers interfered with Plaintiffs’ rights of
   assembly and association, and further that Defendant Officers failed to take reasonable steps to
   protect Plaintiff Taylor from further injury by failing to take any steps to relieve Taylor of the pain
   or further injury to his shoulder that he complained was being caused by the placement of his
   handcuffs. [D.E. 1-2; 246-259].
      As set forth elsewhere in this brief, any alleged detentions, searches, or seizures conducted in
   connection with the subject incident did not violate law and were based on reasonable suspicion
   or probable cause, and at minimum did not violate any clearly established rights. In the same vein,
   while the Defendant Officers dispute that they did not unlawfully prevent Plaintiff’s right to
   freedom of assembly and association, all actions taken by the Defendant Officers were reasonable
   under the circumstances, and further, Plaintiffs’ rights in this context are not clearly established
   and thus Defendant Officers are entitled to qualified immunity on several grounds.
      As to the allegations regarding Plaintiff Taylor, the undisputed facts and record evidence in
   this case establish that Plaintiff Taylor complained of his shoulder hurting because of the handcuffs
   and requested medical attention. Officers on the scene promptly requested Fire Rescue to examine
   Taylor. When Fire Rescue arrived at the Pier, non-party Officer Ferbeyre and Defendant Officer
   El. Vidal escorted Taylor to the end of the Pier to be evaluated by Fire Rescue, without incident.
   Officer Ferbeyre also double-handcuffed Taylor so that he could be more comfortable and have
   more freedom of motion to alleviate any pain to his shoulder. Additionally, after Fire Rescue issued
   Taylor an ice pack to help alleviate his complained of pain, Officer Ferbreye escorted Taylor to
   his patrol vehicle so that Taylor, who was sweating in the June heat, could sit in the air conditioning
   while units on the scene completed their investigation. Once the investigation was completed,
   Officer Ferbreye escorted Taylor back to the Pier and unhandcuffed him without incident. [ST ¶

                                                     13
Case 1:19-cv-22303-KMW Document 59 Entered on FLSD Docket 02/03/2021 Page 14 of 23




   42]; [Ex. S]. Thus, any claims that the police officers on scene did not take reasonable steps to
   relieve Plaintiff Taylor are disingenuous at best.
         Accordingly, for these reasons as well as those set forth elsewhere herein, Defendant Officers
   respectfully seek summary judgment in their favor as to Count VII of Plaintiffs’ Amended
   Complaint.
   II.      SUMMARY JUDGMENT MUST BE GRANTED ON PLAINTIFFS’ 42 U.S.C. §
            1985 CLAIM AGAINST THE DEFENDANT OFFICERS FOR CONSPIRACY TO
            INTERFERE WITH CIVIL RIGHTS AS ASSERTED IN COUNT IX

         In Count IX of Plaintiffs’ Amended Complaint, all Plaintiffs assert a claim against all the
   Defendant Officers for Conspiracy to Interfere with Civil Rights pursuant to 42 U.S.C. § 1985. In
   relevant part, Plaintiffs allege in Count IX that the Defendant Officers conspired to deprive
   Plaintiffs of their rights and their equal privileges and immunities under the laws, conspired to
   violate Plaintiffs’ First Amendment right to assemble, conspired to violate Plaintiffs’ First
   Amendment right to associate, and conspired to violate Plaintiffs’ Second Amendment right to
   bear arms by closing the South Pointe Pier with the intent of preventing Plaintiffs from expressing
   and exercising their rights and opinions, for no reason other than their disagreement with the reason
   the Plaintiffs were assembled. Plaintiffs further allege that the Defendant Officers’ desire to restrict
   Plaintiffs’ assembly was content based. [D.E. 1-2, ¶¶ 287-303].
         Section 1985 covers conspiracies to interfere with civil rights. See 42 U.S.C. § 1985. “The
   purpose of § 1985 was to stifle the serious class-based deprivation of constitutional rights by
   private parties, not to serve as a general federal tort law.” Trawinski v. United Technologies, 313
   F.3d 1295, 1299 (11th Cir. 2002). Section 1985(2) provides a cause of action for obstruction of
   justice where “two or more persons conspire for the purpose of impeding, hindering, obstructing,
   or defeating, in any manner, the due course of justice in any State or Territory, with intent to deny
   to any citizen the equal protection of the laws . . . .” 42 U.S.C. § 1985(2).
         Section 1985(3) provides a remedy for a conspiracy to interfere with civil rights. See 42 U.S.C.
   § 1985(3). To state a claim under § 1985(3), a plaintiff must allege: (1) a conspiracy; (2) for the
   purpose of depriving a person or class of persons of the equal protection of the laws, or of equal
   privileges and immunities under the laws; and (3) an act in furtherance of the conspiracy, (4)
   resulting in an injury to person or property, or a deprivation of any right or privilege of a citizen
   of the United States. Childree v. UAP/GA AG CHEM, Inc., 92 F.3d 1140, 1146-47 (11th Cir. 1996).


                                                     14
Case 1:19-cv-22303-KMW Document 59 Entered on FLSD Docket 02/03/2021 Page 15 of 23




   To prove the second element, the plaintiff must show that the deprivation of rights or privileges
   occurred as a result of “some racial, or . . . otherwise class-based, invidiously discriminatory
   animus behind the conspirators' actions.” Id. at 1147 (quotations omitted).
      Assuming, arguendo, that Plaintiffs can show there is a genuine issue of material fact as to the
   existence of (1) a conspiracy, (3) overt acts in furtherance, and (4) injury, which Defendant
   Officers expressly deny, Plaintiffs nevertheless have not, and cannot, satisfy the second element:
   “(2) the conspiracy's purpose was to directly or indirectly deprive a protected person or class the
   equal protection of the laws, or equal privileges and immunities under the laws . . . .” Jimenez v.
   Wellstar Health Sys., 596 F.3d 1304, 1312 (11th Cir. 2010). The second element requires that
   Plaintiffs allege “some racial, or perhaps otherwise class-based, invidiously discriminatory animus
   behind the conspirators’ action.” United Bhd. of Carpenters & Joiners of Am., Local 610, AFL-
   CIO v. Scott, 463 U.S. 825, 834-835, 103 S. Ct. 3352, 77 L. Ed. 2d 1049 (1983) (quoting Griffin
   v. Breckenridge, 403 U.S. 88, 102, 91 S. Ct. 1790, 29 L. Ed. 2d 338 (1971)). “Thus, a plaintiff
   must allege both that the conspiracy was motivated by discriminatory animus against an
   identifiable class and that the discrimination against the identifiable class was invidious.” Farber
   v. City of Paterson, 440 F.3d 131, 135 (3d Cir. 2006) (citing Aulson v. Blanchard, 83 F.3d 1, 4-5
   (1st Cir. 1996)).
      Accordingly, even if there were some genuine issue of material fact as to whether a conspiracy
   existed, which there is not, Defendants are entitled to summary judgment on Plaintiff’s § 1985
   claim because the alleged actions were not taken against an identifiable class. Cf. United Bhd., 463
   U.S. at 833 ("[I]t is a close question whether § 1985(3) was intended to reach any class-based
   animus other than animus against Negroes and those who championed their cause . . . ."). The
   Supreme Court and circuit courts have been reluctant to expand the definition of class beyond
   those that are race-based. Bray v. Alexandria Women's Health Clinic, 506 U.S. 263, 269, 113 S.
   Ct. 753, 122 L. Ed. 2d 34 (1993). As the Supreme Court stated:
       [The term class] unquestionably connotes something more than a group of individuals
       who share a desire to engage in conduct that the § 1985(3) defendant disfavors.
       Otherwise, innumerable tort plaintiffs would be able to assert causes of action under §
       1985(3) by simply defining the aggrieved class as those seeking to engage in the activity
       the defendant has interfered with. This definitional ploy would convert the statute into
       the "general federal tort law" it was the very purpose of the animus requirement to avoid.
       Id.



                                                   15
Case 1:19-cv-22303-KMW Document 59 Entered on FLSD Docket 02/03/2021 Page 16 of 23




          As thoroughly explained in a recently issued opinion by another Florida District Court in
   Turner v. Williams, 2020 U.S. Dist. LEXIS 67807, *30-31 (M.D. Fla. 2020), Courts are split on
   whether political affiliation or similar cause-based affiliation is an acceptable class. In dismissing
   the plaintiff’s § 1985 conspiracy claim, the Turner Court found no case upholding a class of
   persons merely supporting particular candidates or causes. Cf., e.g., Farber, 440 F.3d at 136-38
   (holding that city employees who were fired for supporting former administration in election did
   not comprise identifiable class under § 1985(3)); Aulson v. Blanchard, 83 F.3d 1, 4-5 (1st Cir.
   1996) (affirming dismissal of complaint where class alleged was “composed solely of persons who
   support candidates opposed to the politics of the ‘old guard,’ and that the defendants are members
   of the 'old guard.”); Dean v. Olens, No. 1:18-CV-4224-TCB, 2019 U.S. Dist. LEXIS 227881, 2019
   WL 8017734, at *6 (N.D. Ga. Feb. 7, 2019) (finding the law in the Eleventh Circuit to be unsettled
   and dismissing plaintiff's complaint because “membership in a political class, i.e., that class of
   people 'protesting police brutality against African Americans.’” is indeterminate and invalid for §
   1985(3) purposes); Farber v. City of Paterson, 440 F.3d 131, 139 (3d Cir. 2006) (identifying
   circuit split and explaining the Supreme Court's "skepticism" in United Brotherhood that 1985(3)
   was intended to reach anything other than race-based classes).
          Nonetheless, the Court need not go into a lengthy analysis about whether Plaintiffs, here a
   group of Caucasian firearm-enthusiast males, are part of a class deserving protection under §
   1985(3) because even if they are—which is highly doubtful—the law is not clearly established.
   Ziglar v. Abbasi, 137 S. Ct. 1843, 1868, 198 L. Ed. 2d 290 (2017) (granting qualified immunity in
   § 1985(3) claim, and recognizing “when the courts are divided on an issue so central to the cause
   of action alleged, a reasonable official lacks the notice required before imposing liability."); see
   also Turner, 2020 U.S. Dist. LEXIS 67807, *30-31. Accordingly, Defendant Officers are entitled
   to qualified immunity and summary judgment in their favor as to Count IX of Plaintiff’s Amended
   Complaint.
   III.      DEFENDANT OFFICERS ARE ENTITLED TO SUMMARY JUDGMENT ON
             PLAINTIFF’S STATE LAW CLAIMS FOR FALSE IMPRISONMENT, ASSAULT,
             AND BATTERY AS ASSERTED IN COUNTS X, XI, AND XII ON THE BASIS OF
             INDIVIDUAL IMMUNITY

          Counts X, XI, and XII of Plaintiffs’ Amended Complaint assert claims by the individual
   Plaintiffs against various Defendant Officers arising under state law. Specifically, Count X alleges
   a claim for false imprisonment by all the individual Plaintiffs against all the Defendant Officers,

                                                    16
Case 1:19-cv-22303-KMW Document 59 Entered on FLSD Docket 02/03/2021 Page 17 of 23




   Count XI alleges a claim for assault by all the individual Plaintiffs against Defendant Officers M.
   Garcia, Villamil, and Rivera, and Count XII alleges a claim for Battery by all the individual
   Plaintiffs against Defendant Officers M. Garcia, Villamil, Rivera, Hicks, Mitchell, and Sergeant
   Bolduc.
          In accordance with Florida’s waiver of sovereign immunity statute, an officer can only be
   liable in his or her individual capacity if he or she “acted in bad faith or with malicious purpose or
   in a manner exhibiting wanton and willful disregard of human rights, safety, or property.” §
   768.28(9)(a), Fla. Stat. In determining whether 768.28(9)(a) immunity applies, the court should
   ask whether a reasonable trier of fact could possibly conclude that the conduct was willful and
   wanton, or would otherwise fall within the exceptions to the statute. Willingham v. City of Orlando,
   929 So. 2d 43, 48 (Fla. 5th DCA 2006). If the answer to that inquiry is no, then summary judgment
   is appropriate.
          Upon review of the undisputed facts and record evidence in this case, nor reasonable trier
   of fact could conclude that any of the Defendant Officers acted maliciously or with wanton and
   willful disregard with respect to any aspect of their encounter with Plaintiffs on June 24, 2018. In
   fact, review of all videos captured by both Plaintiff Taylor and the Defendant Officers’ Body Worn
   Cameras reveals that all the Defendant Officers who had any interaction with the Plaintiffs were
   commendably patient, courteous, and professional towards all of the individual Plaintiffs
   throughout the entire incident. See, e.g., [ST ¶¶ 47-49, 53]; [Ex. C]; [Ex. Q]; [Ex. X]; [Ex. Z].
          Even if, arguendo, this Court believed that the underlying legality of the Plaintiff’s
   detention was questionable, which Defendant Officers respectfully contend it was not, there is no
   denying that it was employed in good faith and devoid of malicious intent. Indeed, it is relevant to
   note that Plaintiffs have returned to Miami Beach on multiple occasions to conduct “open carry”
   demonstrations following the subject incident without any issues from the police department or
   any of the officers, who have in fact worked with their organizers to ensure a smooth event. [ST ¶
   61]. Because there is simply no record evidence supporting any finding that any of the Defendant
   Officers acted in bad faith, with malicious purpose, or in willful disregard of Plaintiff’s rights, in
   accordance with § 768.28(9)(a), Defendant Officers respectfully request that this Court grant
   summary judgment in their favor as to Counts X, XI, and XII of Plaintiffs’ Amended Complaint.
   IV.    SUMMARY JUDGMENT MUST BE GRANTED AS TO DEFENDANT OFFICERS
          SALABARRIA, VIDAL, BICELIS, AND MITCHELL ON THE BASIS OF THE


                                                    17
Case 1:19-cv-22303-KMW Document 59 Entered on FLSD Docket 02/03/2021 Page 18 of 23




           PLAINTIFFS’ COMPLAINT AND LACK OF RECORD EVIDENCE TO
           SUPPORT ANY OF PLAINTIFF’S CLAIMS

       A. Sgt. Salabarria, Ofc. El. Vidal, and Ofc. Bicelis.

       Plaintiffs’ Amended Complaint asserts three Counts against Defendants, Sergeant Jessica
   Salabarria, 3 Officer El. Vidal, and Officer Nahami Bicelis for (1) Violation of civil rights pursuant
   to 42 U.S.C. § 1983 as to all Plaintiffs (Count VII), (2) Conspiracy to interfere with civil rights
   pursuant to 42 U.S.C. § 1985 as to all Plaintiffs (Count IX), and (3) False imprisonment under
   state law as to Plaintiffs Taylor, Jenkins, Devine, Weiss, Gutierrez, and Philpot (Count X). In
   addition to the legal deficiencies that warrant summary judgment on such claims as more fully
   expounded upon supra, there is simply no record evidence upon which Plaintiffs can rely to create
   any genuine issue for trial with respect to their claims against any of the three referenced officers.
       As an initial matter, Plaintiff’s Amended Complaint is entirely devoid of any ultimate facts
   that would give rise to any claim whatsoever against Salabarria, El. Vidal, or Bicelis. To be sure,
   only three paragraphs of Plaintiff’s Amended Complaint make any mention of each. [D.E. 1-2, ¶¶
   12, 327, 328]. In those three paragraphs the sum total of what is alleged by Plaintiffs is that
   Salabarria, El. Vidal, and Bicelis were at all times material police officers employed by the City
   of Miami Beach, and that they were at all times material acting within the course and scope of
   their employment. None of these officers dispute such allegations; however, all contend that these
   allegations do not give rise to any plausible claim or genuine issue of material fact against them.
       More importantly, the record in this case is utterly devoid of any evidence which would create
   a genuine issue of material fact for trial as to Sergeant Salabarria. As clearly set forth in the Offense
   Incident Report that Sergeant Salabarria prepared in connection with the subject incident, on the
   date of the subject incident, she overheard a dispatch call referencing several armed men on the
   Pier at South Pointe Park. Unaware if it was a potential active shooter situation, she responded
   from her zone to assist the area with a sergeant in the event of an emergency. Upon her arrival on
   the Pier, Sergeant Salabarria observed that all Plaintiffs were already detained, and observed that
   an investigation was already being conducted. [ST ¶ 40]. Sergeant Salabarria briefly stood by to
   ensure that everything was under control and then left to get back to her patrol district. She took
   no law enforcement actions at the scene and had no interaction with the Plaintiffs. Id.

   3
    Plaintiffs refer to Salabarria as “Officer Salabarria.” However, Salabarria is in fact a Sergeant with the
   City of Miami Beach Police Department.

                                                       18
Case 1:19-cv-22303-KMW Document 59 Entered on FLSD Docket 02/03/2021 Page 19 of 23




      As to Officer El. Vidal, as clearly set forth in the Offense Incident Report that Officer Vidal
   prepared in connection with the subject incident, on the date of the subject incident, she responded
   to the South Pointe Park Pier in emergency mode in reference to a report of multiple men on the
   Pier with visible firearms. Upon her arrival on the Pier, Officer Vidal observed that all Plaintiffs
   had already been detained. [ST ¶ 42]. Officer Vidal’s total involvement was limited to assisting
   other officers in securing the scene and helping to walk Plaintiff Taylor to meet Fire Rescue that
   he requested at the entrance of the Pier, which was brief and without incident. Id.
      Similarly, as clearly set forth in the Sworn Declaration that Officer Bicelis prepared in
   connection with the subject incident, all six individual Plaintiffs had already been detained by
   officers upon her arrival at the Pier. [ST ¶ 41]. Officer Bicelis’ total involvement was limited to
   remaining in the area to provide backup to the primary officers as they conducted their
   investigation, assisting in verifying information for the Offense Incident Reports, completing a
   property receipt for Plaintiff Devine and ensuring that Devine’s property was returned to him when
   the investigation was concluded, and Plaintiffs were permitted to leave. Id.
      These officers had only ancillary involvement, if any, as to the subject incident. The Eleventh
   Circuit has held that assisting officers are entitled to qualified immunity when there is no indication
   that they acted unreasonably in following the lead of a primary officer or that they knew or should
   have known that their conduct might result in a Fourth Amendment violation, even where the
   primary officer is not entitled to qualified immunity. Shepard v. Hallandale Beach Police Dep't,
   398 F. App'x 480, 483 (11th Cir. 2010) (citing Brent v. Ashley, 247 F.3d 1294, 1305-06 (11th Cir.
   2001)). The record evidence in this case simply does not give rise to a genuine issue of material
   fact as to any claim asserted against Salabarria, Vidal, or Bicelis, and there exists no evidence in
   the record that Plaintiffs can point to in order to contravene these facts.
      Accordingly, Sergeant Salabarria, Officer El. Vidal, and Officer Nahami Bicelis respectfully
   assert that they are entitled to summary judgment in this matter and pray for judgment in their
   favor as to Counts VII, IX, and X of Plaintiff’s Amended Complaint.
      B. Ofc. Mitchell.

      Plaintiffs’ Amended Complaint asserts three Counts against Defendant, Officer Robert
   Mitchell, for (1) Violation of civil rights pursuant to 42 U.S.C. § 1983 as to Plaintiffs Devine,
   Weiss, Gutierrez, and Philpot (Count IV), (2) Violation of civil rights pursuant to 42 U.S.C. § 1983
   as to all Plaintiffs (Count VII), (3) Conspiracy to interfere with civil rights pursuant to 42 U.S.C.

                                                     19
Case 1:19-cv-22303-KMW Document 59 Entered on FLSD Docket 02/03/2021 Page 20 of 23




   § 1985 as to all Plaintiffs (Count IX), (4) False imprisonment under state law as to Plaintiffs Taylor,
   Jenkins, Devine, Weiss, Gutierrez, and Philpot (Count X); and (5) Battery under state law as to
   Plaintiffs Taylor, Jenkins, Devine, Weiss, Gutierrez, and Philpot (XII). In addition to the legal
   deficiencies that warrant summary judgment on such claims as more fully expounded upon
   elsewhere in this brief, Plaintiffs have no facts upon which they can rely to create any genuine
   issue for trial with respect to their claims against Officer Mitchell.
       Unlike the three officers noted above, Plaintiffs’ Amended Complaint does indeed allege
   specific, though sparse, allegations as to Officer Mitchell. Specifically, Plaintiffs assert that Officer
   Mitchell violated Plaintiff Devine’s rights and battered Devine by searching Devine on the Pier.
   [D.E. 1-2, ¶¶ 194, 314, 318]. However, as discussed supra, there is simply no record evidence in
   this case to support Plaintiffs’ allegations in this regard or to give rise to any genuine issue of fact
   for trial in this cause as to Officer Mitchell. Id. at 7-11.
       In fact, the only record evidence as to Officer Mitchell in this matter are the videos captured at
   the scene – none of which show Officer Mitchell searching Plaintiff Devine – as well as Officer
   Mitchell’s Offense Incident Report narrative in which Officer Mitchell specifically notes that he
   arrived on the Pier after all of the subjects had already been detained by officers, and remained on
   scene only for security and support purposes while officers conducted their investigation of the
   Plaintiffs, ultimately assisting in completing a property receipt for Plaintiff Gutierrez and returning
   Gutierrez’s property to him after the investigation had concluded. [ST ¶ 39]. The record evidence
   in this case simply does not give rise to a genuine issue of material fact as to any claim asserted
   against Officer Mitchell and there exists no evidence in the record that Plaintiffs can cite to
   contravene this fact.
       Accordingly, Officer Mitchell respectfully submits that there is no genuine issue of fact as to
   the claims asserted against him in this case and prays for summary judgment in his favor as to
   Counts IV, VII, IX, X, XII of Plaintiff’s Amended Complaint.
                                              CONCLUSION

           WHEREFORE, Defendant Officers, MICHAEL GARCIA, KENNETH BOLDUC,
   GUSTAVO VILLAMIL, BRIAN RIVERA, EDUARDO GARCIA, JESSICA SALABARRIA,
   NAHAMI BICELIS, ROBERT MITCHELL, LAVANIEL HICKS, and ELIZABETH VIDAL,
   respectfully request that this Honorable Court enter an Order granting final Summary Judgment in
   their favor as to all claims asserted against them by Plaintiffs in this matter, dismissing them from

                                                      20
Case 1:19-cv-22303-KMW Document 59 Entered on FLSD Docket 02/03/2021 Page 21 of 23




   this matter with prejudice, and entering any such additional relief as this Court deems equitable
   and just.

       Dated this 2nd day of February, 2021.

                                        Respectfully submitted,

                                        s/Robert L. Switkes
                                        Robert L. Switkes, Esq.
                                        Florida Bar No. 241059
                                        rswitkes@switkeslaw.com
                                        s/Bradley F. Zappala
                                        Bradley F. Zappala, Esq.
                                        Florida Bar No. 111829
                                        bzappala@switkeslaw.com
                                        SWITKES & ZAPPALA, P.A.
                                        407 Lincoln Road, Penthouse SE
                                        Miami Beach, FL 33139
                                        Tel: 305-534-4757
                                        Fax: 305-538-5504
                                        Counsel for Defendant Officers




                                                  21
Case 1:19-cv-22303-KMW Document 59 Entered on FLSD Docket 02/03/2021 Page 22 of 23




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 3rd day of February, 2021, I electronically filed the

   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record or pro se parties identified on the

   attached Service List in the manner specified, either via transmission of Notices of Electronic

   Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who

   are not authorized to receive electronically Notices of Electronic Filing.

                                                         s/Bradley F. Zappala
                                                         Bradley F. Zappala, Esq.




                                                   22
Case 1:19-cv-22303-KMW Document 59 Entered on FLSD Docket 02/03/2021 Page 23 of 23




                                          SERVICE LIST
                      Florida Carry, Inc., et al v. City of Miami Beach, et al.
                     United States District Court, Southern District of Florida
                                   Case No.: 19-cv-22303-KMW

   Eric Friday, Esq.
   Kingry & Friday
   1919 Atlantic Blvd.
   Jacksonville, Florida 32207
   Phone: 904-722-3333
   Fax: 954-900-1208
   E-Mail: efriday@ericfriday.com
   Attorney for Plaintiffs

   Noel H. Flasterstein, Esq.
   Law Offices of Noel H. Flasterstein
   1700 S. Dixie Hwy, Suite 501
   Boca Raton, Florida 33432
   Phone: 813-919-7400
   Attorney for Plaintiffs

   Mark Fishman, Esq.
   1700 Convention Center Drive
   4th Floor, Legal Department
   Miami Beach, Florida 33139
   Phone: 305-673-7470
   Attorney for Defendants, City of Miami Beach and Jimmy Morales

   Robert F. Rosenwald, Esq.
   1700 Convention Center Drive
   4th Floor, Legal Department
   Miami Beach, Florida 33139
   Phone: 305-673-7470
   Fax: 305-673-7002
   E-Mail: RobertRosenwald@miamibeachfl.gov
   Attorney for Defendants, City of Miami Beach and Jimmy Morales

   Adam Hapner, Esq.
   Weiss Serota Helfman Cole & Bierman, P.L.
   200 East Broward Blvd., Suite 1900,
   Fort Lauderdale, FL 33301
   Phone: 954-763-4242
   E-Mail: jcole@wsh-law.com; msarraff@wsh-law.com
   Attorney for Defendant, Dan Oates




                                                23
